     Case 2:20-ap-01147-NB       Doc 3 Filed 07/02/20 Entered 07/02/20 11:25:00               Desc
                                 Main Document    Page 1 of 18



 1    James A. Dumas (SBN 76284)
      Christian T. Kim (SBN 231017)
 2    DUMAS & KIM, APC
      3435 Wilshire Blvd., Ste. 990
 3    Los Angeles, CA 90010
      Telephone: 213/368-5000
 4    Facsimile: 213/368-5009
      Email: jdumas@dumas-law.com
 5
      Attorneys for the Chapter 7 Trustee,
 6    Rosendo Gonzales
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
                                          LOS ANGELES DIVISION
10
11    In re:                                                Case No.: 2:19-bk-10552-NB

12    ATTITUDE MARKETING, INC.,
                                                            Jointly Administered with
13                                                          Case No.: 2:16-bk-21559-NB which is
                   Debtors.
      ________________________________________              substantively consolidated with
14                                                          Case No.: 2:17-bk-11588-NB
      ROSENDO GONZALEZ, Chapter 7 Trustee,
15                                                          Adversary No.: 2:20-ap-01147-NB
16             Plaintiff,
                                                            [Honorable Neil W. Bason]
17              vs.                                         PROOF OF SERVICE TO SUMMONS AND
                                                            NOTICE OF STATUS CONFERENCE IN
18                                                          ADVERSARY PROCEEDING [LBR 7004-1]
      DAVID MACMILLAN, an individual, and
      CYNTHIA BARRET MARTIN,                                AND CHAPTER 7 TRUSTEE’S
19                                                          COMPLAINT FOR:
                                                            1. ACTUAL FRAUDULENT TRANSFER
20             Defendants.                                  [BANKRUPTCY CODE §548(1)(a); CAL.
21                                                          CIV. CODE §3439.04(A)(1)]
                                                            2. CONSTRUCTIVE FRAUDULENT
22                                                          TRANSFER [BANKRUPTCY CODE
                                                            §548(1)(b); CAL. CIV. CODE
23                                                          §§ 3439.04(B)(2) AND 3439.05]
                                                            3. TO RECOVER SHAREHOLDER LOANS
24                                                          4. FOR MONEY HAD AND RECEIVED
                                                            5. TO AVOID PREFERENTIAL
25                                                          PAYMENTS (11. U.S.C. §547)

26
27
28


                                                        1
      PROOF OF SERVICE TO SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] AND
      CHAPTER 7 TRUSTEE’S COMPLAINT
            Case 2:20-ap-01147-NB                   Doc 3 Filed 07/02/20 Entered 07/02/20 11:25:00                                    Desc
                                                    Main Document    Page 2 of 18
    In re: ATTITUDE MARKETING, INC.
                                                                                                    CHAPTER: 7
    Gonzalez v. Macmillan & Martin
                                                                                                    CASE NUMBER: 2:19-bk-10552-NB

                                                                                      Debtor(s).    ADV. CASE NUMBER: 2:20-ap-01147-NB



                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 3435
Wilshire Blvd., Ste. 990, Los Angeles, CA 90010.

A true and correct copy of the foregoing document entitled (specify):Complaint, Summons and Notice of Status
Conference in Adversary Proceeding [LBR 7004-1 will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

James A Dumas jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) July 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

David MacMillan
201 Spindrift Drive
Rancho Palos Verdes, CA 90275

Cynthia B. Martin
201 Spindrift Drive
Rancho Palos Verdes, CA 90275

Robert S Altagen
Law Offices of Robert S Altagen
1111 Corporate Ctr Dr #201
Monterey Park, CA 91754
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 2, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 2, 2020                Danielle M. Landeros                                                  /s/ Danielle M. Landeros
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 2:20-ap-01147-NB                     Doc 3
                                                       2 Filed 07/02/20
                                                               07/01/20 Entered 07/02/20
                                                                                  07/01/20 11:25:00
                                                                                           11:56:41                                        Desc
                                                   Main
                                                     AP-Summons
                                                        Document Page
                                                                    Page13ofof418


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

James A Dumas Jr
Dumas & Kim, APC
3435 Wilshire Blvd Ste 990
Los Angeles, CA 90010
213−368−5000




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:19−bk−10552−NB

Attitude Marketing, Inc.                                                      CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:20−ap−01147−NB
                                                               Debtor(s).

Rosendo Gonzalez


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
David MacMillan                                                                      PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
07/31/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                September 1, 2020
             Time:                11:00 AM
             Hearing Judge:       Neil W. Bason
             Location:            255 E Temple St., Crtrm 1545, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case 2:20-ap-01147-NB                      Doc 3
                                                      2 Filed 07/02/20
                                                              07/01/20 Entered 07/02/20
                                                                                 07/01/20 11:25:00
                                                                                          11:56:41                                       Desc
                                                  Main
                                                    AP-Summons
                                                       Document Page
                                                                   Page24ofof418


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: July 1, 2020




                                                                                        By:        "s/" Sharon E. Sumlin
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
       Case 2:20-ap-01147-NB                       Doc 3
                                                       2 Filed 07/02/20
                                                               07/01/20 Entered 07/02/20
                                                                                  07/01/20 11:25:00
                                                                                           11:56:41                                       Desc
                                                   Main
                                                     AP-Summons
                                                        Document Page
                                                                    Page35ofof418



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Rosendo Gonzalez                                                             David MacMillan
                                                                             Cynthia Barrett Martin




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
          Case 2:20-ap-01147-NB                        Doc 3
                                                           2 Filed 07/02/20
                                                                   07/01/20 Entered 07/02/20
                                                                                      07/01/20 11:25:00
                                                                                               11:56:41                                       Desc
                                                       Main
                                                         AP-Summons
                                                            Document Page
                                                                        Page46ofof418



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
    Case 2:20-ap-01147-NB                            Doc 3
                                                         1 Filed 07/02/20
                                                                 06/30/20 Entered 07/02/20
                                                                                   06/30/20 11:25:00
                                                                                            16:38:10                                       Desc
                                                     Main Document    Page 7
                                                                           1 of 18
                                                                                12

    Bl040 (FORM 1040) (12/15)

            ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                                  (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
                                                                                   DAVID MACMILLAN, an individual, and
 ROSENDO GONZALEZ, Chapter 7 Trustee,
                                                                                   CYNTHIA BARRET MARTIN,

ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
  James A. Dumas (SBN 76284)
  DUMAS & KIM, APC
  3435 Wilshire Blvd., Ste. 990
  Los Angeles, CA 90010
  Telephone: 213/368-5000

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
o Debtor    o U.S. Trustee/Bankruptcy Admin        0 Debtor      o U.S. Trustee/Bankruptcy Admin
o Creditor  o Other                                o Creditor    o Other
G<! Trustee                                        o Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
       1. ACTUAL FRAUDULENT TRANSFER [BANKRUPTCY CODE §548(l)(a}; CAL. crv. CODE §3439.04(A)(l))
       2. CONSTRUCTIVE FRAUDULENT TRANSFER [BANKRUPTCY CODE §548(l)(b}; CAL. crv. CODE
       §§ 3439.04(B)(2) AND 3439.05) 3. TO RECOVER SHAREHOLDER LOANS 4. POR MONEY HAD AND RECEIVED
       5. TO AVOID PREFERENTIAL PAYMENTS (11. U.S.C. §547)

                                                                     NATURE OF·SUIT

         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) - Recovery of Money/Property                                     FRBP 7001(6) - Dischargeability (continued)
D   I I-Recovery of money/property - §542 turnover of property                    D  61-Dischargeability- §523(a)(5), domestic support
Gr'12-Recovery of money/property - §547 preference                                D  68-Dischargeability - §523(a)(6), willful and malicious injury
@13-Recovery of money/property - §548 fraudulent transfer                         D 63-Dischargeability - §523(a)(8), student loan
0' 14-Recovery of money/property- other                                           D  64-Dischargeability - §523(a)(l 5), divorce or separation obligation
                                                                                        (other than domestic support)
     FRBP 7001(2)- Validity, Priority or Extent of Lien                           D  65-Dischargeability- other
D 21-Validity, priority or extent of lien or other interest in property
                                                                                  FRBP 7001(7) - Injunctive Relief
    FRBP 7001(3) -Approval of Sale of Property                                    D 71-Injunctive relief - imposition of stay
D   31-Approval of sale of property of estate and of a co-owner - §363(h)         D  72-Injunctive relief - other

    FRBP 7001(4)- Objection/Revocation of Discharge                               FRBP 7001(8) Subordination of Claim or Interest
D 41-0bjection I revocation of discharge - §727(c),( d),( e)                      D 81-Subordination of claim or interest
    FRBP 7001 (5) - Revocation of Confirmation                                    FRBP 7001(9) Declaratory Judgment
D   51-Revocation of confirmation                                                 D  91-Declaratory judgment

    FRBP 7001(6)- Dischargeability                                                FRBP 7001(10) Determination of Removed Action
D 66-Dischargeability- §523(a)(l),(14),(14A) priority tax claims                  D 01-Determination ofremoved claim or cause
D 62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                             Other
D   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny   D   SS-SIPA Case- 15 U.S.C. §§78aaa et.seq.

                           (continued next column)                                D 02-0ther (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)

l!".f"Check if this case involves a substantive issue of state law                o Check if this is asserted to be a class action under FRCP 23
o Check if a jury trial is demanded in complaint                                  Demand $        According to Proof
Other Relief Sought
 Case 2:20-ap-01147-NB                  Doc 3
                                            1 Filed 07/02/20
                                                    06/30/20 Entered 07/02/20
                                                                      06/30/20 11:25:00
                                                                               16:38:10                               Desc
                                        Main Document    Page 8
                                                              2 of 18
                                                                   12

 B1040 (FORM 1040) (12/15)

                     BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                                        BANKRUPTCY CASE NO.
Attitude Marketing, Inc.                                               2:19-bk-21559-NB
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
  r~~+~,.,1                                                             Los Arn~:eles                    Hon. Neil W. Bason
         --                          RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                             DEFENDANT                                         ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


       James A. Dumas

DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

 June 30, 2020                                                          Jam es A. Dumas



                                                        INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form I 040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiffs attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is prose, that is, not represented by an
 attorney, the plaintiff must sign.
     Case 2:20-ap-01147-NB          Doc 3
                                        1 Filed 07/02/20
                                                06/30/20 Entered 07/02/20
                                                                  06/30/20 11:25:00
                                                                           16:38:10       Desc
                                    Main Document    Page 9
                                                          3 of 18
                                                               12



 1    James A. Dumas (SBN 76284)
      Christian T. Kim (SBN 231017)
 2    DUMAS & KIM, APC
      3435 Wilshire Blvd., Ste. 990
 3    Los Angeles, CA 90010
      Telephone: 213/368-5000
 4    Facsimile: 213/368-5009
      Email: jdumas@dumas-law.com
 5
      Attorneys for the Chapter 7
 6    Trustee, Rosendo Gonzalez
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9
                                          LOS ANGELES DIVISION
10
11    In re:                                                Case No.: 2:19-bk-10552-NB

12    ATTITUDE MARKETING, INC.,
                                                            Jointly Administered with
13                                                          Case No.: 2:16-bk-21559-NB which is
                   Debtors.
      ________________________________________              substantively consolidated with
14                                                          Case No.: 2:17-bk-11588-NB
      ROSENDO GONZALEZ, Chapter 7 Trustee,
15                                                          Adversary No.:
16             Plaintiff,
                                                            [Honorable Neil W. Bason]
17              vs.                                         CHAPTER 7 TRUSTEE’S COMPLAINT
                                                            FOR:
18
      DAVID MACMILLAN, an individual, and
      CYNTHIA BARRET MARTIN,                                1. ACTUAL FRAUDULENT TRANSFER
19                                                          [BANKRUPTCY CODE §548(1)(a); CAL.
                                                            CIV. CODE §3439.04(A)(1)]
20             Defendants.                                  2. CONSTRUCTIVE FRAUDULENT
21                                                          TRANSFER [BANKRUPTCY CODE
                                                            §548(1)(b); CAL. CIV. CODE
22                                                          §§ 3439.04(B)(2) AND 3439.05]
                                                            3. TO RECOVER SHAREHOLDER LOANS
23                                                          4. FOR MONEY HAD AND RECEIVED
                                                            5. TO AVOID PREFERENTIAL
24                                                          PAYMENTS (11. U.S.C. §547)

25
26
27             COMES NOW, Plaintiff and Chapter 7 Trustee Rosendo Gonzalez (“Trustee” or “Plaintiff”),

28    as and for his Complaint herein, complains and alleges as follows:



                                                        1
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB        Doc 31 Filed 07/02/20
                                               06/30/20 Entered 07/02/20
                                                                 06/30/20 11:25:00
                                                                          16:38:10              Desc
                                  Main
                                  MainDocument
                                        Document Page
                                                    Page10
                                                        4 of
                                                           of12
                                                              18



                                 I.      THE PARTIES AND JURISDICTION
 1
 2            1.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

 3    1334 and 157, and this is a core proceeding under 28 U.S.C. §§ 157(b)(1), 157(b)(2)(A), or
 4
      157(b)(2)(E). In the event this proceeding is determined to include non-core claims for relief, the
 5
      Plaintiff consents to the entry of a final order or judgment by the Bankruptcy Court as to any such
 6
 7    claims. Venue in the Central District of California, Los Angeles Division (the “Bankruptcy Court”),

 8    is proper pursuant to 28 U.S.C. § 1409 in that this adversary proceeding is related to the bankruptcy
 9    case of Attitude Marketing, Inc. bearing case number 2:19-bk-10552-NB, which is being jointly
10
      administered with the case of David Macmillan bearing case number 2:16-bk-21559-NB (the
11
      “Macmillan Case”), which has been substantively consolidated with the case of Cynthia B. Martin,
12
13    Case No.: 2:17-bk-11588-NB. The consolidated and jointly administered cases are presently pending

14    under Chapter 7 of Title 11 of the United States Code in the Bankruptcy Court. This Court has
15    jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157 because this is a
16
      civil proceeding arising in and/or related to the debtor, Attitude Marketing, Inc., and its Chapter 7
17
      case.
18
19            2.     Plaintiff Rosendo Gonzalez is the duly appointed and acting Chapter 7 bankruptcy
20    trustee (“Plaintiff” or “Trustee”) for the estate of Attitude Marketing, Inc. (“Debtor” or “Attitude
21    Marketing”).
22            3.     Defendant David Macmillan (“Macmillan”) is an individual, a debtor in the
23    consolidated Macmillan Case, and the spouse of defendant Cynthia Barrett Martin (“Martin”). The
24    Macmillan Case was filed as a Chapter 13 on September 25, 2016 and converted to Chapter 7 on
25    April 12, 2017. Rosendo Gonzalez was thereafter appointed Chapter 7 trustee.
26            4.     Defendant Martin is an individual, a debtor in the consolidated Macmillan Case, and
27    the spouse of Macmillan.
28



                                                          2
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB        Doc 31 Filed 07/02/20
                                               06/30/20 Entered 07/02/20
                                                                 06/30/20 11:25:00
                                                                          16:38:10               Desc
                                  Main
                                  MainDocument
                                        Document Page
                                                    Page11
                                                        5 of
                                                           of12
                                                              18



 1           5.      The Trustee caused Debtor Attitude Marketing, Inc. (“AMI”) to file the within
 2    Chapter 7 bankruptcy on January 18, 2019. At all times relevant, the sole shareholder or shareholders
 3    of AMI have been Macmillan alone or both Macmillan and Martin. In any event, AMI was
 4    community property of their marriage and both were officers of the corporation. The Court entered an
 5    order on February 12, 2019 granting the Trustee’s motion for the case to be jointly administered with
 6    the substantively consolidated Macmillan Case.
 7
             II.     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
 8
 9           6.      For several years prior to 2011 Defendants Macmillan and Martin, through various

10    entities, owned and operated a business which specialized in assisting consumers avoid legal
11
      obligations to pay ongoing fees and expenses on timeshare properties which they no longer desired to
12
      own. At its height the business employed a large staff at a Macmillan and Martin-owned building in
13
14    Torrance, California, as well as a marketing staff scattered throughout the country.

15
             7.       At the center of the Macmillan/Martin enterprise was a “mother ship” into which the
16
      revenue of the various entities flowed and where their most significant assets were held. Initially, this
17
      “mother ship” was a corporation established in May, 2005, known variously as “Timeshare Relief,
18
      Inc.”, “Aston Marketing Group, Inc.” and even “Aston Marketing Group/Timeshare Relief, Inc.”
19
      before it reverted to its original name, “Timeshare Relief, Inc.” in 2007. By 2011, and at a point when
20
      the Macmillan and Martin companies were already saddled with substantial litigation and
21
      accumulating liabilities, use of AMG/Timeshare Relief no longer put enough distance between the
22
      locus of the Macmillan/Martin operations and business assets and the parties suing them. In that year,
23
      and at a point when Macmillan and Martin operated through so many entities that the creation of still
24
      another one would not alert creditors, they created the within debtor, AMI. Suddenly but quietly,
25
      Timeshare Relief ceased to operate, and all of its assets were transferred to AMI. In 2011, 2012, and
26
      2013, AMI had an aggregate of $145,401,254 in gross revenue. Timeshare Relief was already being
27
      wound down in 2010 when its income was only $12,858,098. For 2011 and thereafter, its annual
28
      income was zero.



                                                          3
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB         Doc 31 Filed 07/02/20
                                                06/30/20 Entered 07/02/20
                                                                  06/30/20 11:25:00
                                                                           16:38:10              Desc
                                   Main
                                   MainDocument
                                         Document Page
                                                     Page12
                                                         6 of
                                                            of12
                                                               18



 1           8.      In the period after the transfer of the assets and revenue flow from the business to
 2    AMI, the Macmillan, Martin, Timeshare Relief, and many of their other controlled entities were the
 3    subject of many lawsuits, regulatory proceedings, and other claims with respect to the ongoing
 4    operations of the business which were now centralized with AMI. As such, all such claims were
 5    necessarily against AMI and the lawsuits and regulatory proceedings against Macmillan, Martin,
 6    Timeshare Relief, and the other Macmillan/Martin entities should have been against them. However,
 7    creditors and regulators were unaware of AMI and did not bring proceedings against it. Had they
 8    known of its central role in the Macmillan/Martin enterprise and its usurpation of the role of
 9    Timeshare Relief, and had they understood that it was the entity through which the revenue of the
10    Macmillan/Martin businesses flowed, they would have brought lawsuits and administrative
11    proceedings against it. As a consequence of these liabilities to the creditors and regulatory agencies
12    who were pursuing Macmillan, Martin, and their various entities, AMI was at all times since it
13    supplanted Timeshare Relief an entity whose liabilities far exceeded the value of its assets.
14           9.      At all times relevant, Macmillan was the sole officer of AMI and he and Martin were
15    employees of the company. Substantially all of the revenue that flowed to them from their timeshare
16    relief business reached them in the form of salary from AMI and other disbursements to them or on
17    their behalf by the company.
18           10.     In or about 2013, due to litigation against them and the pressure of other liabilities,
19    Macmillan and Martin altered the business model for the timeshare relief business. They transferred
20    AMI’s assets to a new entity, Aston Business Solutions, Inc. (“ABS”), ostensibly owned first by
21    Martin’s daughter, Erica Martin, and later by Erica Martin’s husband, Glenn Chaffin. ABS replaced
22    AMI as the recipient of the revenue ABS and in 2014, its first year operation, it grossed $9,267,409,
23    more than four times AMI’s revenue. Substantially all of the revenue of AMI came from ABS and
24    consisted of its profits. AMI was kept alive to provide administration for ABS and the other entities
25    in the enterprise, administering payroll and otherwise serving as an umbrella company to the other
26    Macmillan/Martin entities.
27           11.     Macmillan and Martin had a practice of causing AMI to pay their personal expenses,
28    such as the legal fees for themselves and their other entities, the expenses of their residence,



                                                          4
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB         Doc 31 Filed 07/02/20
                                                06/30/20 Entered 07/02/20
                                                                  06/30/20 11:25:00
                                                                           16:38:10              Desc
                                   Main
                                   MainDocument
                                         Document Page
                                                     Page13
                                                         7 of
                                                            of12
                                                               18



 1    including utilities, insurance, gardening, and house-cleaning, their automobile expenses, credit card
 2    bills, restaurant bills, and wine purchases. These payments were then booked as alleged expenses of
 3    the company, as opposed to income or loans to them personally. Specifically, in the period from the
 4    filing of the Macmillan Case on September 25, 2016 until the filing of the AMI case on January 8,
 5    2019, at least $200,000 in such expenses were paid by AMI. No part of these expenses were
 6    legitimate expenses of AMI and their payment by the company effectively constituted shareholder
 7    loans. No part of these shareholder loans have been repaid.
 8            12.     In addition to their salaries, in the period from the filing of the Macmillan bankruptcy
 9    on September 25, 2016 until the January 18, 2019 filing of the AMI bankruptcy filing, Macmillan and
10    Martin caused the debtor to make various payments directly to themselves. These payments were
11    denominated “bonuses,” “consulting fees,” and “equity shares.” Assuming arguendo that they were
12    bonuses to employees, they were necessarily on account of antecedent debts and out of the ordinary
13    course of business.
14
15                               III.    FIRST CLAIM FOR RELIEF ACTUAL
16                           AND CONSTRUCTIVE FRAUDULENT TRANSFER
17                                      (Bankruptcy Code Section 548(a)(1))
18                                 (Against Defendants Macmillan and Martin)
19            13.     Plaintiff refers to the allegations set forth in paragraph 1 through 12 hereof and
20    incorporates said allegations herein as if fully set forth hereat.
21            14.     Within two years of the bankruptcy filing, Macmillan and Martin caused the debtor to
22    make payments to them and to pay expenses on their behalf with the actual intent to hinder, delay,
23    and defraud the debtor’s creditors.
24            15.     The debtor received less than equivalent value for said payments, was insolvent when
25    they were made, and was engaged in a business and in transactions for which the property remaining
26    was unreasonably small capital.
27            16.     The payments were made to or for the benefit of insiders, i.e., Macmillan and Martin.
28



                                                           5
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB         Doc 31 Filed 07/02/20
                                                06/30/20 Entered 07/02/20
                                                                  06/30/20 11:25:00
                                                                           16:38:10              Desc
                                   Main
                                   MainDocument
                                         Document Page
                                                     Page14
                                                         8 of
                                                            of12
                                                               18



 1            17.     The Trustee is entitled to a judgment which avoids these transfer payments and is a
 2    money judgment against Macmillan and Martin in an amount according to proof but in the minimum
 3    sum of $200,000.
 4
 5                                   IV.     SECOND CLAIM FOR RELIEF
 6                                   ACTUAL FRAUDULENT TRANSFER
 7                                      (California Civil Code §§3439.04(a)(1)
 8                                 (Against Defendants Macmillan and Martin)
 9            18.     Plaintiff refers to the allegations set forth in paragraph 1 through 12 hereof and
10    incorporates said allegations herein as if fully set forth hereat.
11            19.     In the period from the Macmillan bankruptcy filing on September 25, 2016, until the
12    AMI bankruptcy filing on January 18, 2019, Macmillan and Martin caused the debtor to make
13    payments to them and to pay expenses on their behalf with the actual intent to hinder, delay, and
14    defraud the debtor’s creditors.
15            20.     The Trustee is entitled to a judgment which avoids these transfer payments and is a
16    money judgment against Macmillan and Martin in an amount according to proof but in the minimum
17    sum of $200,000.
18
19                                      V.     THIRD CLAIM FOR RELIEF
20                              CONSTRUCTIVE FRAUDULENT TRANSFER
21                  (California Code of Civil Procedure Sections 3439.04(a)(2) and 3439.05)
22                                 (Against Defendants Macmillan and Martin)
23            21.     Plaintiff refers to the allegations set forth in paragraph 12 through hereof and
24    incorporates said allegations herein as if fully set forth hereat.
25            22.     In the period from the Macmillan bankruptcy filing on September 25, 2016, until the
26    AMI bankruptcy filing on January 18, 2019, Macmillan and Martin caused the debtor to make
27    payments to them and to pay expenses on their behalf.
28



                                                           6
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB         Doc 31 Filed 07/02/20
                                                06/30/20 Entered 07/02/20
                                                                  06/30/20 11:25:00
                                                                           16:38:10              Desc
                                   Main
                                   MainDocument
                                         Document Page
                                                     Page15
                                                         9 of
                                                            of12
                                                               18



 1            23.     The debtor received less than equivalent value for said payments. At the time that the
 2    payments were made it was insolvent; it was engaged in a business and in transactions for which the
 3    property remaining was unreasonably small capital; and Macmillan and Martin should have known
 4    that the debtor had incurred and would continue to incur debts beyond its ability to pay as they
 5    became due.
 6            24.     The Trustee is entitled to a judgment which avoids these transfer payments and is a
 7    money judgment against Macmillan and Martin in an amount according to proof but in the minimum
 8    sum of $200,000.
 9
10                                   VI.      FOURTH CLAIM FOR RELIEF
11                             FOR RECOVERY OF SHAREHOLDER LOANS
12                                 (Against Defendants Macmillan and Martin)
13            25.     Plaintiff refers to the allegations set forth in paragraph 1 through 12 hereof and
14    incorporates said allegations herein as if fully set forth hereat.
15            26.     In the period from the Macmillan bankruptcy filing on September 25, 2016, until the
16    AMI bankruptcy filing on January 18, 2019, Macmillan and Martin caused the debtor to make
17    payments to them and to pay expenses on their behalf which were treated neither as declared
18    dividends to them as shareholders nor payments to them of compensation for their services but rather
19    as expenses, “bonuses”, “consulting fees,” and other expenses of the corporation.
20            27.     As such, the payments were unacknowledged but de facto shareholder loans for which
21    the debtor, upon demand, was entitled to receive repayment.
22            28.     No part of said loans have been repaid.
23            29.     The Trustee is entitled to obtain repayment of these loans and a judgment against
24    Macmillan and Martin on account of them in an amount according to proof but in the minimum sum
25    of $200,000.
26                                     VII.    FIFTH CLAIM FOR RELIEF
27                                    FOR MONEY HAD AND RECEIVED
28                                 (Against Defendants Macmillan and Martin)



                                                           7
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB         Doc 3
                                       1 Filed 07/02/20
                                               06/30/20 Entered 07/02/20
                                                                  06/30/20 11:25:00
                                                                           16:38:10              Desc
                                   Main Document    Page 16
                                                         10 of 18
                                                               12



 1            30.     Plaintiff refers to the allegations set forth in paragraph 1 through 12 hereof and
 2    incorporates said allegations herein as if fully set forth hereat.
 3            31.     In the period from the Macmillan bankruptcy filing on September 25, 2016, until the
 4    AMI bankruptcy filing on January 18, 2019, Macmillan and Martin caused the debtor to make
 5    payments to them and to pay expenses on their behalf which were treated neither as declared
 6    dividends to them as shareholders nor payments to them of compensation for their services but rather
 7    as expenses, “bonuses”, “consulting fees”and other expenses of the corporation.
 8            32.     As such, Macmillan and Martin received funds that should have been used for the
 9    benefit of the debtor and its creditors.
10            33.     No part of said funds have been repaid.
11            34.     In equity and good conscience, the Trustee is entitled to obtain repayment of these
12    funds and a judgment against Macmillan and Martin on account of them in an amount according to
13    proof but in the minimum sum of $200,000.
14
15                                    VIII. SIXTH CLAIM FOR RELIEF
16                          FOR AVOIDANCE OF PREFERENTIAL PAYMENTS
17                                        (Bankruptcy Code Section 547)
18                                 (Against Defendants Macmillan and Martin)
19            35.     Plaintiff refers to the allegations set forth in paragraph 1 through 12 hereof and
20    incorporates said allegations herein as if fully set forth hereat.
21            36.     Macmillan and Martin were insiders of the debtor.
22            37.     In the year preceding the bankruptcy filing, Macmillan and Martin caused the debtor
23    to make payments to them and to pay expenses on their behalf which were not regular payments of
24    salary to them in their capacities as employees.
25             38.    To the extent, if at all, these payments were “bonuses”, or otherwise compensation to
26    them for their services as employees of the debtor, the payments were on account of an antecedent
27    debt owed by the debtor before such transfer was made and at a time when the debtor was insolvent.
28



                                                           8
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB        Doc 3
                                      1 Filed 07/02/20
                                              06/30/20 Entered 07/02/20
                                                                 06/30/20 11:25:00
                                                                          16:38:10              Desc
                                  Main Document    Page 17
                                                        11 of 18
                                                              12



 1              39.   Said payments caused Macmillan and Martin to receive more from the debtor than
 2    they would have received had they filed a claim in the within bankruptcy and had receive payment of
 3    a creditor dividend according to applicable provisions of the Bankruptcy Code.
 4              40.   Said payments were not a contemporaneous exchange of value or made in the ordinary
 5    course of business. Macmillan and Martin did not provide “new value” thereafter other than
 6    continuing to serve as employees of the debtor for which they received salaries in the ordinary
 7    course.
 8              41.   The Trustee is entitled to obtain avoid these transfers and a judgment against
 9    Macmillan and Martin on account of them in an amount according to proof.
10
11                                                IX.    PRAYER
12              WHEREFORE, Plaintiff Trustee prays for judgment as follows:
13    FIRST, SECOND, AND THIRD CLAIMS FOR RELIEF:
14    For a judgment against defendants Macmillan and Martin which avoids the transfer payments and is a
15    money judgment against them in an amount according to proof but in the minimum sum of $200,000.
16    FOURTH CLAIM FOR RELIEF:
17    For a judgment against Macmillan and Martin on account of the shareholder loans in an amount
18    according to proof but in the minimum sum of $200,000.
19    FIFTH CLAIM FOR RELIEF:
20    For a judgment against Macmillan and Martin on account of the money wrongfully had and received
21    in an amount according to proof but in the minimum sum of $200,000.
22    SIXTH CLAIM FOR RELIEF:
23    For a judgment against defendants Macmillan and Martin which avoids these transfer payments and
24    is a money judgment against them in an amount according to proof but in the minimum sum of
25    $200,000.
26    ALL CLAIMS FOR RELIEF:
27              1.    For prejudgment interest;
28              2.    For costs of suit; and



                                                         9
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
     Case 2:20-ap-01147-NB      Doc 3
                                    1 Filed 07/02/20
                                            06/30/20 Entered 07/02/20
                                                               06/30/20 11:25:00
                                                                        16:38:10            Desc
                                Main Document    Page 18
                                                      12 of 18
                                                            12



 1           3.     For such other relief as the Court deems just and proper.
 2
      Dated: June 30, 2020                     DUMAS & KIM, APC
 3

                                               By: James A. Dumas
 4
 5                                                James A. Dumas,
                                                  Attorneys for Plaintiff and Chapter 7 Trustee,
 6
                                                  Rosendo Gonzalez
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       10
      COMPLAINT FOR FRAUDULENT TRANSFER, PREFERENCES, SHAREHOLDER LOANS
